DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 8, 2021 have been reviewed and considered.  Claims 1-26 and 28-47 are pending in which claims 1, 17, 32 have been amended; claim 27 is cancelled.  

Response to Arguments
Applicant's arguments filed on June 8, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Bulan and O’Leary fail to teach or suggest at least “a protective member attached to a front side of the trigger finger sleeve and covering at least a first portion of a side of the trigger finger sleeve between the thumb sleeve and the trigger finger sleeve” as claimed by at least the Applicant’s independent claims 1, 17, and 32.	
	Examiner’s Response:  The examiner disagrees.  Please note that Bulan does disclose that a protective member (48, note a pad, [0022]) is attached to a front side ((18), see Figure 1) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) and covering at least a first portion (note diagram below) of a side of the trigger finger sleeve (see Figure 4, [0009]) between the thumb sleeve and the trigger finger sleeve (note diagram below).  As necessitated by applicant’s amendments, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 and 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US PG Pub 2014/0033392) (hereinafter “Bulan”) in view of O’Leary (US PG Pub 2014/0099431).
	Regarding Claims 1 and 32, Bulan teaches of a glove (10) configured to protect a hand of a user (see Figures 1-7), comprising: 
	a flame resistant glove body (via 10, [0016]) configured to receive and enclose the hand of the user (see Figures 1-7), ((claim 32) a palmar side (18) of the flame resistant glove body comprising flame resistant leather (via 10, note light weight grain goatskin, [0016]), a back side (16) of the flame resistant glove body comprising flame resistant fabric (via 10, note light weight grain goatskin, [0016]), the flame resistant glove body including
	a palm sleeve (via 16 & 18),
	a thumb sleeve (via 50) extending from the palm sleeve (see Figures 1-7),
	a trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) extending distally from the palm sleeve and having a first length (via Figures 1-6); and
	a plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) extending distally from the palm sleeve (via 16 & 18), (claim 32) the plurality of finger sleeves including a middle finger sleeve (via middle finger sleeve as shown in Figures 1-6) adjacent to the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6)), see Figures 1-7;
	the trigger finger sleeve including (via index finger sleeve as shown in Figures 1-6)
	a protective pad assembly (via 76 & 78), see Figures 1-7, [0025]-[0027]) affixed to and positioned along a proximal back side (16) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) to cover a portion of the back side (16) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) positioned over a proximal phalanx of a trigger finger of the user while wearing the glove (see Figures 2-4 & 6), the protective pad assembly (via 76 & 78) having a second length that is less than the first length (note width vs. length in Figure 2),
	a protective member (48, note a pad, [0022]) attached to a front side ((18), see Figure 1) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) and covering at least a first portion (note diagram below) of a side of the trigger finger sleeve (see Figure 4, [0009]) between the thumb sleeve and the trigger finger sleeve (note diagram below) ((claim 32) and including an indentation (note interior lined perimeter indentation 48) adjacent a second portion (note diagram below) of the side of the trigger finger sleeve (see index finger sleeve, Figure 2)), 

    PNG
    media_image1.png
    891
    699
    media_image1.png
    Greyscale

and
	an unprotected distal portion (note distal tip of index finger in Figure 2 uncovered by 76 & 78) along the back side of the trigger finger sleeve (see Figure 2) extending from a distal end of the protective pad assembly (via 76 & 78, see Figures 1-7, [0025]-[0027]) to a distal end of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6), thereby facilitating firing a gun or handling an explosive device while wearing the glove (see Figures 1-7), and 
	a tab (44/46-note coating of silicon, [0022]), the tab (44/46-note coating of silicon, [0022]) positioned on one of the thumb sleeve (via 44 of 50), the trigger finger sleeve (via 46 (only 46 when considering claim 42), note index finger) or plurality of finger sleeves (note 46 on all other fingers) to operate a touch screen while wearing the glove, (Figures 1-7, [0014]-[0027]).  Please note that the limitations of “configured to protect a hand of a user”, “configured to receive and enclose a hand of a user”, “thereby facilitating firing a gun or handling an explosive device while wearing the glove”, and “to operate a touch screen while wearing the glove” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Bulan does not disclose wherein the tab is conductive.  O’Leary teaches of gripping tab materials for gloves (note polyurethane mixed with silicon) wherein the tab is made of conductive materials and wherein the conductive tab materials are polyurethane [0008], [0014]-[0022], [0036]-[0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab of Bulan to be conductive as taught by O’Leary in order to provide conductivity to a glove suitable to operate touch-sensitive electronic devices.
	Regarding Claims 2-12, the device of Bulan as modified by O’Leary discloses the invention as claimed above. Further Bulan discloses:
	(claim 2), wherein the conductive tab (via 46, as modified by O’Leary) is attached to  the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6);
	(claim 3), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and wherein the conductive tab (via 46, as modified by O’Leary) is attached to the middle finger sleeve (see middle finger sheath via Figures 1-6);
	(claim 4), further comprising a conductive tab (via 44 of 50) is attached to thumb sleeve (via 50),
	(claim 5), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and further comprising a (second) conductive tab (attached to) on the middle finger sleeve (via 46, as modified by O’Leary), the (second) conductive tab positioned for use in (to) operating a touch screen (via 46-as modified by O’Leary);
	(claim 6), further comprising respective flame resistant padding assemblies (via 70) extending along a back side of the palm sleeve (see Figure 2), a back side of the thumb sleeve (via 70, see Figure 2), and a back side of the plurality of finger sleeves (via 70/76, see Figure 2), the respective flame resistant padding assemblies (via 70) sized and positioned to protect a hand of a user, (see Figures 2-7, [0025]-[0027]);
	(claim 7), wherein the respective flame resistant padding assemblies comprise a metacarpal elevated padding member (82) having a first section extending between a first peripheral portion and a second peripheral portion of a metacarpal base member, and further having a second section (80) substantially perpendicular to the first section, the metacarpal base member abutting the back side of the palm sleeve via Figure 2;
	(claim 8), further comprising a gauntlet sleeve (via 25) depending distally from the palm sleeve (via 16 & 18), and an elastic wrist band [0019] disposed between the palm sleeve (via 16 & 18) and the gauntlet sleeve (via 25) (note that 25 is noted to have an elastic band via [0019], note that since the sleeve contains the elastic band, the elastic band would be positioned between the palm sleeve and at least a portion of the gauntlet sleeve;
	(claim 9, (as modified by O’Leary-as stated above O’Learly teaches polyurethane mixed with silicon)), wherein the conductive tab comprise polyurethane (via 46, as modified by O’Leary), [0022];
	(claim 10), wherein the flame resistant glove body (via 10) comprises aramid fibers (via flame retardant thread, of Nomex® or Kevlar®, [0016]);
	(claim 11), wherein the protective pad assembly and at least a first one of the respective flame resistant padding assemblies (via 70) comprise thermopoly rubber, [0026];
	(claim 12), wherein the conductive tab (via 46, as modified by O’Leary) is affixed to the one of the thumb sleeve, the trigger finger sleeve, or a plurality of finger sleeves via a seamless construction (via coating), [0022], (Figures 1-7, [0014]-[0027]).

	Regarding Claims 13-16, the device of Bulan as modified by O’Leary discloses the invention as claimed above.   Further the device discloses via Bulan that a second one of the glove is configured for a left hand (see Figures 1-7), such that the glove is configured for use in firing a gun and operating a touch screen with both a left hand (via Figures 1-7).  The device does not disclose of another glove, creating a first one of a pair of gloves configured for a right hand.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another glove configured for a right hand of the device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and a further obviousness to try so that more of a wearer’s body is protected.

	Regarding Claims 33-47, the device of Bulan as modified by O’Leary discloses the invention as claimed above. Further Bulan discloses:
	(claim 33), wherein the conductive tab (via 46, as modified by O’Leary) is affixed to the middle finger sleeve (note middle finger sheath, Figures 1-6) via a seamless construction (via coating), [0022];
	(claim 34), wherein the seamless construction (via coating, [0022]) includes an inside seam (note underlying area of coating adhesion between each 46 & 10) situated on an interior of the glove between a lower end of the conductive tab (via 46, as modified by O’Leary) and the flame resistant leather (via 18 of 10, [0015]-[0016]) such that there is no exteriorly exposed seam between conductive tab (via 46, as modified by O’Leary) and the flame resistant leather (via 18 of 10, [0015]-[0016]), see Figures 1-7;
	(claim 35), wherein an interior side of the conductive tab (via 46, as modified by O’Leary) is underlined with the flame resistant leather (via materials of 10, [0016]) for protection of a user;
	(claim 36), wherein an interior side of the conductive tab (via 46, as modified by O’Leary) is unlined for improved feel through the conductive tab and a fingertip of a user [0022]-note that the pad areas of the glove can be constructed of one layer of material/coating;
	(claim 37), further comprising respective flame resistant padding assemblies (via 70) extending along a back side of the palm sleeve (see Figure 2), a back side of the thumb sleeve (via 70, see Figure 2), and respective back sides of the plurality of finger sleeves (via 70/76, see Figure 2), the respective flame resistant padding assemblies (via 70) sized and positioned to protect a hand of a user, (see Figures 2-7, [0025]-[0027]);
	(claim 38), further comprising a gauntlet sleeve (via 25) depending distally from the palm sleeve (via 16 & 18), and an elastic wrist band [0019] disposed between the palm sleeve (via 16 & 18) and the gauntlet sleeve (via 25) (note that 25 is noted to have an elastic band via [0019], note that since the sleeve contains the elastic band, the elastic band would be positioned between the palm sleeve and at least a portion of the gauntlet sleeve;
	(claim 39, as modified by O’Leary-as stated above O’Learly teaches polyurethane mixed with silicon)), wherein the conductive tab (via 46, as modified by O’Leary) comprise polyurethane, [0022];
	(claim 40), wherein the flame resistant glove body (via 10) comprises aramid fibers (via flame retardant thread, of Nomex® or Kevlar®, [0016]);
	(claim 41), wherein the protective pad (via 76 & 78, see Figures 1-7, [0025]-[0027]),  and a first one of the respective flame resistant padding assemblies (via 70) comprise thermopoly rubber, [0026];
	(claim 42), wherein a second conductive tab (via 44, as modified by O’Leary) is on the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6);
	(claim 43), further comprising a second conductive tab (via 44 of 50) on the thumb sleeve (via 50), the conductive tab positioned for use in operating a touch screen (via 44 of 50-as modified by O’Leary), (Figures 1-7, [0014]-[0027]).
	Regarding Claims 44-47, the device of Bulan as modified by O’Leary discloses the invention as claimed above.   Further the device discloses via Bulan that a second one of the glove is configured for a left hand (see Figures 1-7), such that the glove is configured for use in firing a gun and operating a touch screen with both a left hand (via Figures 1-7).  The device does not disclose of another glove, creating a first one of a pair of gloves configured for a right hand.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another glove configured for a right hand of the device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and a further obviousness to try so that more of a wearer’s body is protected.

	Regarding Claim 17, Bulan teaches of a glove (10) configured to protect a hand of a user (see Figures 1-7), comprising: 
	a flame resistant glove body (via 10, [0016]) configured to receive and enclose a hand of a user (see Figures 1-7), a palmar side (18) of the flame resistant glove body comprising flame resistant leather (via 10, note light weight grain goatskin, [0016]), a back side (16) of the flame resistant glove body comprising flame resistant fabric (via 10, note light weight grain goatskin, [0016]), the flame resistant glove body including a palm sleeve), the flame resistant glove body including
	a palm sleeve (via 16 & 18),
	a thumb sleeve (via 50) extending from the palm sleeve (see Figures 1-7),
	a trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) extending distally from the palm sleeve and having a first length (via Figures 1-6); and
	a plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) extending distally from the palm sleeve (via 16 & 18),
	the trigger finger sleeve including (via index finger sleeve as shown in Figures 1-6)
	a protective pad assembly (via 76 & 78), see Figures 1-7, [0025]-[0027]) affixed to and positioned along a proximal back side (16) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) to cover a portion of the back side (16) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) positioned over a proximal phalanx of a trigger finger of the user while wearing the glove (see Figures 2-4 & 6), the protective pad assembly (via 76 & 78) having a second length that is less than the first length (note width vs. length in Figure 2),
	a protective member (48, note a pad, [0022]) attached to a front side ((18), see Figure 1) of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6) and covering at least a first portion (note diagram above) of a side of the trigger finger sleeve (see Figure 4, [0009]) between the thumb sleeve and the trigger finger sleeve (note diagram above), and
	an unprotected distal portion (note distal tip of index finger in Figure 2 uncovered by 76 & 78) along the back side of the trigger finger sleeve (see Figure 2) extending from a distal end of the protective pad (via 76, see Figures 1-7, [0025]-[0027]) to a distal end of the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6); and 
	a tab (44/46-note coating of silicon, [0022]) positioned on one of the thumb sleeve (via 44 of 50), the trigger finger sleeve (via 46 (only 46 when considering claim 42), note index finger) or plurality of finger sleeves (note 46 on all other fingers) to operate a touch screen while wearing the glove, the tab affixed to one of the thumb sleeve (via 44 of 50), the trigger finger sleeve (via 46 (only 46 when considering claim 42), note index finger) or plurality of finger sleeves (note 46 on all other fingers) via a seamless construction (via coating, [0022]), the seamless construction (via coating, [0022]) includes an inside seam (note underlying area of coating adhesion between each 46 & 10) situated on an interior of the glove body between a lower end of the tab (via 46) and the flame resistant leather (via 18 of 10, [0015]-[0016]) such that there is no exteriorly exposed seam between conductive tab (via 46, as modified by O’Leary) and the flame resistant leather (via 18 of 10, [0015]-[0016]), see Figures 1-7, (Figures 1-7, [0014]-[0027]).  Please note that the limitations of “configured to protect a hand of a user” and “configured to receive and enclose a hand of a user” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Bulan does not disclose wherein the tab is conductive.  O’Leary teaches of gripping tab materials for gloves (note polyurethane mixed with silicon) wherein the tab is made of conductive materials and wherein the conductive tab materials are polyurethane [0008], [0014]-[0022], [0036]-[0046].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab of Bulan to be conductive as taught by O’Leary in order to provide conductivity to a glove suitable to operate touch-sensitive electronic devices.

	Regarding Claims 18-26 and 28-31, the device of Bulan as modified by O’Leary discloses the invention as claimed above. Further Bulan discloses:
	(claim18), wherein the conductive tab (via 46, as modified by O’Leary) is attached to  the trigger finger sleeve (via index finger sleeve as shown in Figures 1-6);
	(claim 19), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and wherein the conductive tab (via 46, as modified by O’Leary) is attached to the middle finger sleeve (see middle finger sheath via Figures 1-6);
	(claim 20), further comprising a conductive tab (via 44 of 50) is attached to thumb sleeve (via 50),
	(claim 21), wherein the plurality of finger sleeves (via other finger sleeves as shown in Figures 1-6) includes a middle finger sleeve (see middle finger sheath via Figures 1-6), and further comprising a second conductive tab attached to the middle finger sleeve (via 46, as modified by O’Leary), the second conductive tab positioned to operate a touch screen (via 46-as modified by O’Leary);
	(claim 22), further comprising respective flame resistant padding assemblies (via 70) extending along a back side of the palm sleeve (see Figure 2), a back side of the thumb sleeve (via 70, see Figure 2), and a back side of the plurality of finger sleeves (via 70/76, see Figure 2), the respective flame resistant padding assemblies (via 70) sized and positioned to protect a hand of a user, (see Figures 2-7, [0025]-[0027]);
	(claim 23), further comprising a gauntlet sleeve (via 25) depending distally from the palm sleeve (via 16 & 18), and an elastic wrist band [0019] disposed between the palm sleeve (via 16 & 18) and the gauntlet sleeve (via 25) (note that 25 is noted to have an elastic band via [0019], note that since the sleeve contains the elastic band, the elastic band would be positioned between the palm sleeve and at least a portion of the gauntlet sleeve;
	(claim 24 (as modified by O’Leary-as stated above O’Learly teaches polyurethane mixed with silicon), wherein the conductive tab comprise polyurethane (via 46, as modified by O’Leary), [0022];
	(claim 25), wherein the flame resistant glove body (via 10) comprises aramid fibers (via flame retardant thread, of Nomex® or Kevlar®, [0016]);
	(claim 26), wherein the protective pad assembly (76 & 78) and at least a first one of the respective flame resistant padding assemblies (via 70) comprise thermopoly rubber, [0026], (Figures 1-7, [0014]-[0027]).
	Regarding Claims 28-31, the device of Bulan as modified by O’Leary discloses the invention as claimed above.   Further the device discloses via Bulan that a second one of the glove is configured for a left hand (see Figures 1-7), such that the glove is configured for use in firing a gun and operating a touch screen with both a left hand (via Figures 1-7).  The device does not disclose of another glove, creating a first one of a pair of gloves configured for a right hand.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another glove configured for a right hand of the device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and a further obviousness to try so that more of a wearer’s body is protected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732